Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 46 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 46 recites the limitation "string intonation adjustor" in the body of the claim.  There is insufficient antecedent basis for this limitation in the claim.  The string intonation adjustor was first introduced in claim 45.  Also 46 is incomplete.  The examiner can develop a search strategy, because the claim does not indicated what is introduced 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 28-34, 36, 38, and 47-52 are rejected under 35 U.S.C. 102 a1 or a2 as being anticipated  by Iovane (U. S. Patent 5,551,329).
Regarding claim 28, Iovane discloses an tremolo device for electric guitars comprising: 
a. a tremolo mount BP resiliently mountable (via spring) on a guitar body G adjacent at least one string C and the tremolo mount selectively moveable relative to the guitar body (via item L, motion A); 
b. a string mount mounted on the tremolo mount at PS in order to receive an end of at least one string SP of a guitar and the string mount having separate limited movement (about PS) to the selective movement of the tremolo mount (about PP) and allow the at least one string to be tunably tensioned (tunably tensioned from the headstock); 
wherein the selectively moveable tremolo mount includes a primary pivotal mount PP, 
wherein in use the primary pivotal mount PP is resiliently held (via M) towards an extended string position (as shown in figure 6) but is selectively manually moveable to a less than extended string position (as shown in figure 7); 
wherein the string mount includes a secondary pivotal mount BS mounted on the primary pivotal mount BP; and 
the secondary pivotal mount including string end mounts SF for holding the ends of the strings distal from the ends of the strings held by rotatable tuning keys on a top side of the head such that the strings stretch along an elongated neck between the head and the body and over a saddle of a bridge to the string end mounts (as is well-known); and 
wherein the resilient mounting of the tremolo mount is at least partially decoupled from the tensioned string held by the string mount (BS and BP are decoupled in figure 8, where string tension is increased, and coupled in figure 7, where string tension is decreased).
Regarding claim 29, Iovane discloses an improved tremolo device for electric guitars according to claim 1 wherein the selectively moveable tremolo mount is by a manual means L (as shown in figure 7).
Regarding claim 30, Iovane discloses an improved tremolo device for electric guitars according to claim 1 wherein the selectively moveable string mount is by a manual means L (as shown in figure 8, motion A).
Regarding claim 31, Iovane discloses an improved tremolo device for electric guitars according to claim 1 wherein the selectively moveable tremolo mount the selectively moveable string mount is by a single manual means L (as shown in figures 7 and 8).
Regarding claim 32, Iovane discloses an improved tremolo device for electric guitars according to claim 4 wherein the manual means is a tremolo handle L providing leverage on the tremolo device against the resilient mounting and the tensioned strings (as shown in figures 6 through 8).
Regarding claim 33, Iovane discloses an improved tremolo device for electric guitars according to claim 1 wherein the primary pivotal mount is pivotal on an upper side of the body (as shown in figure 7).
Regarding claim 34, Iovane discloses the tremolo device for electric guitars according to claim 28, wherein the primary pivotal mount is resiliently held towards an extended string position by a tension spring M mounted to a lower part of the body the guitar (as shown in figure 7).
Regarding claim 36, Iovane discloses the tremolo device for electric guitars according to claim 28, wherein: 
a. the primary pivotal (about PP) mount BP is directly held towards an extended string position by a tension spring mounted to a lower part of the body the guitar (as shown in figures 6-8); 
b. the primary pivotal mount is indirectly held by a tensioned string position (position of BS and against BP as shown in figure 6); 
c. the secondary pivotal mount is indirectly held by a tensioned string position (string extends through BP to BS, as shown in figure 8); 
d. the secondary pivotal mount is indirectly limited towards an extended string position by the tension spring mounted to a lower part of the body the guitar and limited by the interaction of the primary pivotal mount and the secondary pivotal mount and the body of the guitar (as shown in figures 6 and 7); 
e. and wherein the primary pivotal mount and secondary pivotal mount is selectively moveable by the manual means of a tremolo handle L providing leverage on the tremolo device against the resilient mounting and the tensioned strings to vary tension of the strings and provide a tremolo effect (as shown in figures 6-8).
Regarding claim 38, Iovane discloses the tremolo device for electric guitars according to claim 28, 
wherein the primary pivotal mount includes a base plate mounted at one end to the upper surface of the body and that overlies a slot in the body wherein pivoting is restricted between the base plate being adjacently planar with the body and pivoting away from the upper surface of the body (as shown in figures 6 and 8).
intonation adjustor mounted on the tremolo mount and having a string engaging protuberance for providing a selectively adjustable moveable engagement to the string to fine tune the string intonation.
Regarding claim 47, Iovane discloses a method of providing a tremolo device for electric guitars including the steps of: 
a. providing a primary pivotal mount BP and PP that is resiliently held (via M) towards an extended string position; 
b. providing a secondary pivotal mount BS and PS mounted on the primary pivotal mount; 
wherein the primary pivotal mount BP at the front of the bridge decreases the tension of the strings (as shown in figure 7) and the secondary pivotal mount BSat the rear of the bridge increases the tension of the strings (as shown in figure 8), and wherein the resilient mounting of the tremolo mount is at least partially decoupled from the tensioned string mount (as shown in figure 8, the lever L pulls only against the tension of the strings).
Regarding claim 48, Iovane discloses the method of providing a tremolo device for electric guitars according to claim 47, wherein the secondary pivotal mount is mounted on the primary pivotal mount (as shown in figures 6-8).
Regarding claim 49, Iovane discloses the method of providing a tremolo device for electric guitars according to claim 47, for limiting the interaction of the primary pivotal mount and the secondary pivotal mount and the body of the guitar wherein the resilient mounting of the tremolo mount is at least partially decoupled from the tensioned string held by the string mount and effectively provides three main differences of operation (as shown in figures 6-8, no tremolo effect 6, less string tension 7, more string tension figure 8).
Regarding claim 50, Iovane discloses the method of providing a tremolo device for electric guitars according to claim 49, wherein a first mode of operation there is the conditions of: 
a. the tension spring resiliently pivots the base plate to a closed position over the transverse slot (as shown in figure 6); 
b. the tremolo lever is not activated in a balanced position ( rather it is seated, as shown in figure 6); and 
c. the pitch lever plate is in a balanced position (where the strings are in tune); 
wherein at this point the tension of the strings is in a fixed tunable position similar to a guitar without a tremolo device (since BP is fixed and the strings C are tunable).
Regarding claim 51, Iovane discloses the method of providing a tremolo device for electric guitars according to claim 50, wherein at a second mode of operation there is the conditions of: 
a. The tension spring M resiliently pivots (figure 6, direction A) the base plate BP towards a closed position (figure 6) over the transverse slot (figure 7); 
b. The tremolo lever is activated in a forward position and pivots the pitch lever plate forward around secondary pivot (figure 7 everything pivots); and 
c. The top of the pitch lever plate is moved forward but only till the bottom of the pitch lever plate engages the stop bracket (stretched spring M) and pivots the base plate open around primary pivot against the resilience of the tension spring (as shown in figure 7); 
wherein at this point the string end mount is moved forward and the tension of the strings is reduced from the fixed tunable position to provide a variation of pitch and a tremolo effect (as shown in figure 7).
Regarding claim 52, Iovane discloses the method of providing a tremolo device for electric guitars according to claim 51, wherein at a third mode of operation there is the conditions of: 
a. The tension spring resiliently pivots the base plate to a closed position over the transverse slot (as shown in figure 8); 
b. The tremolo lever is activated in a backward position but no longer against any resilience of the tension spring as the base plate has engaged the body on both sides of the transverse slot and can no longer pivot further around primary pivot (as shown in figure 8); and 
c. The pitch lever plate is in a balanced position, wherein at this point the string end mount is moved backwards and the tension of the strings is increased from the fixed tunable position to provide a variation of pitch and a tremolo effect (as shown in figure 8).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 35 and 45 are rejected under 35 U.S.C. 103 as being unpatentable over Iovane and Doughty (U. S. Patent 5,72,835).
(1) Regarding claim 35, Iovane discloses the tremolo device for electric guitars according to claim 28. 
(2) Iovane does not teach the limitation wherein the string end mounts for holding the ends of the strings are located on an upper side of the secondary pivotal mount relative to the pivotal mount on the primary pivotal mount wherein in use the string ends are accessible above the top surface of the body of the guitar without disassembly or access to the slot in the body of the guitar.
(3) Doughty teaches the limitation the string end mounts for holding the ends of the strings are located on an upper side of the secondary pivotal mount relative to the pivotal mount on the primary pivotal mount wherein in use the string ends are accessible above the top surface of the body of the guitar without disassembly or access to the slot in the body of the guitar (item 18, hold string 21, as shown in figure 1).
(4) The tremolo device by Iovane may be modified in view of Doughty wherein the string end mounts for holding the ends of the strings are located on an upper side of the secondary pivotal mount relative to the pivotal mount on the primary pivotal mount wherein in use the string ends are accessible above the top surface of the body of the guitar without disassembly or access to the slot in the body of the guitar.
(5) Considering the objective evidence, it would have been obvious to the person of ordinary skill before the effective filing date of the claimed invention to make the combination as in (4) above motivated so that the string ends are accessible above the top surface of the body of the guitar without disassembly or access to the slot in the body of the guitar.  
(1) Regarding claim 45, Iovane discloses the tremolo device for electric guitars according to claim 28. 
(2) Iovane does not teach the limitation including a string intonation adjustor mounted on the tremolo mount and having a string engaging protuberance for providing a selectively adjustable moveable engagement to the string to fine tune the string intonation.
(3) Doughty teaches a tremolo device for electric guitar including a string intonation adjustor item 23 mounted on the tremolo mount and having a string engaging protuberance 23 for providing a selectively adjustable moveable engagement to the string to fine tune the string intonation (as shown in figure 5).
(4) The tremolo device by Iovane may be modified in view of the teaching of Doughty including a string intonation adjustor mounted on the tremolo mount and having a string engaging protuberance for providing a selectively adjustable moveable engagement to the string to fine tune the string intonation.
(5) Considering the objective evidence, it would have been obvious to the person of ordinary skill before the effective filing date of the claimed invention to make the combination as in (4) above motivated for providing a selectively adjustable moveable engagement to the string to fine tune the string intonation.
For the purposes of prosecution the examiner will presume that claim 46 is also rejected in view of Iovane and Doughty.
Claim 39 is rejected under 35 U.S.C. 103 as being obvious over Iovane and Cadwell et al. (U. S. Patent 2014/0165817).
Regarding claim 39, Iovane discloses the tremolo device for electric guitars according to claim 38. 
Iovane does not teach the limitation wherein the primary pivotal mount includes a stop plate attached to and extending from an underside of the base plate and in use extending into the slot in the body wherein pivoting is resiliently held towards an extended string position by a tension spring mounted between a lower part of the stop plate and a lower part of the body the guitar.
(3) Cadwell et al. teaches the limitation wherein the primary pivotal mount includes a stop plate attached to and extending from an underside of the base plate and in use extending into the slot in the body wherein pivoting is resiliently held towards an extended string position by a tension spring mounted between a lower part of the stop plate and a lower part of the body the guitar (as shown in figure 2).  The stop plate 48 is motivated to provide a position in the slot for a tension spring mounted between a lower part of the stop plate and a lower part of the body the guitar (as shown in figure 2).
(4) The spring connection by Iovane may be replaced by the stop plate, spring, and different attachment position, taught by Cadwell et al. 
(5) Considering the objective evidence, it would have been obvious to the person of ordinary skill before the effective filing date of the claimed invention to make the combination as in (4) above motivated for provide to provide a position in the slot for a tension spring mounted between a lower part of the stop plate and a lower part of the body the guitar.
Allowable Subject Matter
Claims 40-44 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 40 is allowable for the tremolo device for electric guitars according to claim 39, wherein 
the string mount includes a pitch lever plate pivotally mounted on the base plate of the tremolo mount with string end mounts for holding the ends of the strings are located on an upper side of the secondary pivotal mount relative to the primary pivotal mount and pitch lever plate in use extending into the slot of the body alongside the stop plate and selectively engageable therewith.
The combination of Iovane and Cadwell et al. teaches the underlying limitations of claim 39.  Iovane also teaches a stop lever that is pivotable with respect to base plate, but does not teach the pitch lever plate in use extending into the slot of the body alongside the stop plate and selectively engageable therewith.  As such, claim 40 is considered non-obvious with respect to the closest related prior art. 
Claims 41-44 are allowable for dependence on the allowable independent claim 40 and for the citation of further distinguishing subject matter.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The examiner points to the references cited in the form 892.  The examiner advises the applicant to review these references, because the examiner may apply the references in future actions, if necessitated by amendment.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT W HORN whose telephone number is (571)272-8591.  The examiner can normally be reached on 7:30-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on 571-272-1990.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ROBERT W HORN/Primary Examiner, Art Unit 2837                                                                                                                                                                                                        June 8, 2022.